            Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CARLYN COLLEEN CAIRNS,                          No. 2:18-cv-2905 DB
12                         Plaintiff,
13              v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                         Defendant.
17

18             This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence, evaluation of the Listing Impairments, residual functional capacity determination, lay

22   witness testimony, and step five finding were erroneous.

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
25   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
26   405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
     the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 6 & 7.)
                                                    1
        Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 2 of 16

 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                   PROCEDURAL BACKGROUND

 5          In April of 2013, plaintiff filed applications for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”) and for Supplemental Security Income

 7   (“SSI”) under Title XVI of the Act alleging disability beginning on December 31, 2012.

 8   (Transcript (“Tr.”) at 356-72.) Plaintiff’s alleged impairments included carpal tunnel in both

 9   hands, fibromyalgia, panic attacks, extreme fatigue, tennis elbow, and asthma. (Id. at 422.)

10   Plaintiff’s applications were denied initially, (id. at 228-33), and upon reconsideration. (Id. at

11   237-42.)

12          Plaintiff requested an administrative hearing and a hearing was held before an

13   Administrative Law Judge (“ALJ”) on January 27, 2015. (Id. at 88-134.) In a decision issued on

14   April 29, 2015, the ALJ found that plaintiff was not disabled. (Id. at 217.) However, on

15   September 13, 2016, the Appeals Council vacated the ALJ’s April 29, 2015 decision and

16   remanded the matter back to the ALJ for further proceedings. (Id. at 222-26.)

17          On remand, another hearing was held before an ALJ on April 11, 2017. (Id. at 38-87.)

18   Plaintiff was represented by an attorney and testified at the administrative hearing. (Id. at 38-40.)

19   In a decision issued on October 23, 2017, the ALJ again found that plaintiff was not disabled.

20   (Id. at 31.) The ALJ entered the following findings:
21                  1. The claimant meets the insured status requirements of the Social
                    Security Act through September 30, 2013.
22
                    2. The claimant has not engaged in substantial gainful activity
23                  since December 31, 2012, the alleged onset date (20 CFR 404.1571
                    et seq., and 416.971 et seq.).
24
                    3. The claimant has the following severe impairments: asthma;
25                  bilateral carpal tunnel syndrome; right lateral epicondylitis; lumbar
                    degenerative disc disease; annular bulging of the cervical spine;
26                  fibromyalgia; asthma; anxiety; and depression (20 CFR
                    404.1520(c) and 416.920(c)).
27
                    4. The claimant does not have an impairment or combination of
28                  impairments that meets or medically equals the severity of one of
                                                     2
        Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 3 of 16

 1                     the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                       (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
 2                     and 416.926).

 3                     5. After careful consideration of the entire record, I find that the
                       claimant has the residual functional capacity to perform light work
 4                     as defined in 20 CFR 404.1567(b) and 416.967(b) except she can
                       frequently climb ramps or stairs; frequently balance, stoop, kneel,
 5                     crouch, or crawl; no climbing of ladders, ropes, or scaffolds; can
                       frequently handle and finger; needs to avoid concentrated exposure
 6                     to fumes, odors, dusts, and gases; is limited to simple, repetitive,
                       tasks; and is limited to occasional interaction with the public and
 7                     frequent interaction with co-workers or supervisors.

 8                     6. The claimant is unable to perform any past relevant work (20
                       CFR 404.1565 and 416.965).
 9
                       7. The claimant was born [in] 1967 and was 45 years old, which is
10                     defined as a younger individual age 18-49, on the alleged disability
                       onset date. The claimant subsequently changed age category to
11                     closely approaching advanced age (20 CFR 404.1563 and 416.963).

12                     8. The claimant has at least a high school education and is able to
                       communicate in English (20 CFR 404.1564 and 416.964).
13
                       9. Transferability of job skills is not material to the determination of
14                     disability because using the Medical-Vocational Rules as a
                       framework supports a finding that the claimant is “not disabled,”
15                     whether or not the claimant has transferable job skills (See SSR 82-
                       41 and 20 CFR Part 404, Subpart P, Appendix 2).
16
                       10. Considering the claimant’s age, education, work experience, and
17                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
18                     CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

19                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from December 31, 2012, through the date of
20                     this decision (20 CFR 404.1520(g) and 416.920(g)).
21   (Id. at 18-30.)

22           On August 29, 2018, the Appeals Council denied plaintiff’s request for review of the

23   ALJ’s October 23, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42

24   U.S.C. § 405(g) by filing the complaint in this action on November 2, 2018. (ECF. No. 1.)

25                                            LEGAL STANDARD

26           “The district court reviews the Commissioner’s final decision for substantial evidence,

27   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

28   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
                                                           3
            Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 4 of 16

 1   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

 2   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

 3   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

 4             “[A] reviewing court must consider the entire record as a whole and may not affirm

 5   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

 6   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 7   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 8   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

 9   1072, 1075 (9th Cir. 2002).

10             A five-step evaluation process is used to determine whether a claimant is disabled. 20

11   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

12   process has been summarized as follows:

13                    Step one: Is the claimant engaging in substantial gainful activity? If
                      so, the claimant is found not disabled. If not, proceed to step two.
14
                      Step two: Does the claimant have a “severe” impairment? If so,
15                    proceed to step three. If not, then a finding of not disabled is
                      appropriate.
16
                      Step three: Does the claimant’s impairment or combination of
17                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                      Subpt. P, App. 1? If so, the claimant is automatically determined
18                    disabled. If not, proceed to step four.
19                    Step four: Is the claimant capable of performing his past work? If
                      so, the claimant is not disabled. If not, proceed to step five.
20
                      Step five: Does the claimant have the residual functional capacity to
21                    perform any other work? If so, the claimant is not disabled. If not,
                      the claimant is disabled.
22

23   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

24             The claimant bears the burden of proof in the first four steps of the sequential evaluation

25   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

26   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,
27   1098 (9th Cir. 1999).

28   ////
                                                          4
          Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 5 of 16

 1                                               APPLICATION

 2             Plaintiff’s pending motion asserts the following five principal claims: (1) the ALJ’s

 3   treatment of the medical opinion evidence constituted error; (2) the ALJ improperly rejected

 4   plaintiff’s testimony; (3) the ALJ’s residual functional capacity determination was unsupported;

 5   (4) the ALJ erred at step five of the sequential evaluation; and (5) the ALJ’s evaluation of the

 6   Listing Impairments was erroneous.3 (Pl.’s MSJ (ECF No. 13-1) at 22-35.4)

 7   I.        Medical Opinion Evidence

 8             The weight to be given to medical opinions in Social Security disability cases depends in

 9   part on whether the opinions are proffered by treating, examining, or nonexamining health

10   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

11   general rule, more weight should be given to the opinion of a treating source than to the opinion

12   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

13   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

14   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

15   F.2d 1059, 1063 (9th Cir. 1990).

16             The uncontradicted opinion of a treating or examining physician may be rejected only for

17   clear and convincing reasons, while the opinion of a treating or examining physician that is

18   controverted by another doctor may be rejected only for specific and legitimate reasons supported

19   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

20   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion
21   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

22   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

23   accept the opinion of any physician, including a treating physician, if that opinion is brief,

24   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

25

26   3
         The court has reordered plaintiff’s claims for purposes of clarity and efficiency.

27   4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
28
                                                          5
            Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 6 of 16

 1   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 2   2009)).

 3             Here, plaintiff challenges the ALJ’s treatment of the opinion offered by licensed clinical

 4   psychologist Dr. Chester Sunde.5 (Pl.’s MSJ (ECF No. 13-1) at 22.) Dr. Sunde issued a

 5   comprehensive psychiatric evaluation pursuant to an examination conducted on September 4,

 6   2013. (Tr. at 574-77.) The ALJ’s decision recounted Dr. Sunde’s findings, stating:

 7                    From a mental standpoint the claimant complained of anxiety panic
                      attacks and isolative behavior. The mental status examination
 8                    revealed the following positive findings: her concentration was
                      significantly impaired; pace was somewhat slow; she was reluctantly
 9                    cooperative; thoughts were distracted; she was preoccupied with her
                      anxiety and with anger and frustration over difficulty accessing
10                    treatment; mood was anxious and irritable; she struggled to spell the
                      word “WORLD” backwards and made one error. The findings from
11                    the mental status examination were otherwise unremarkable.
                      Notably, she made fair eye contact, appeared to be a reliable
12                    informant, and was oriented to person, place, time, and situation. Dr.
                      Sunde diagnosed panic disorder, generalized anxiety disorder, and
13                    alcohol dependence and assessed a global assessment of functioning
                      (GAF) score of 47.6 Based on the examination, from a psychological
14                    standpoint, he opined the following: no impairment in her ability to
                      understand, remember, and complete simple commands; mild to
15                    moderate impairment in her ability to understand, remember and
                      complete complex commands; moderate to marked impairment in
16                    her ability to interact appropriately with supervisors, coworkers and
                      the public; moderate to marked impairment in her ability to comply
17                    with job rules, safety and attendance; moderate to marked limitation
18   ////

19   ////

20   5
      The opinions of a medical specialist regarding the specialist’s area of expertise “are given more
21   weight than the opinions of a nonspecialist.” Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.
     1996); see also Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (“Each rheumatologist’s
22   opinion is given greater weight than those of the other physicians because it is an opinion of a
     specialist about medical issues related to his or her area of specialty.”).
23
     6
       A Global Assessment of Functioning (“GAF”) score represents a present rating of overall
24
     psychological functioning on a scale of 0 to 100. See Diagnostic and Statistical Manual of
25   Disorders, at 34 (Am. Psychiatric Ass’n, 4th Ed. 2000) (“DSM-IV”); see also Keyser v.
     Commissioner Social Sec. Admin., 648 F.3d 721, 723 (9th Cir. 2011) (“A GAF score is a rough
26   estimate of an individual’s psychological, social, and occupational functioning used to reflect the
     individual’s need for treatment.”). A GAF score in the range of 41 to 50 denotes: “Serious
27   symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious
     impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).”
28
     DSM-IV at 34.
                                                        6
        Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 7 of 16

 1                   in her ability to respond to change in a normal workplace setting; and
                     moderate to marked ability to maintain persistence and pace in a
 2                   normal workplace setting.

 3   (Id. at 27.)

 4            The ALJ purported to afford “[p]atrial weight” to Dr. Sunde’s opinion, finding that “the

 5   moderate limitations are supported by the paragraph B analysis and the documented mental

 6   symptoms described above[.]” (Id. at 28.) The ALJ, however, found that “any marked

 7   limitations” were not supported. (Id.)

 8            A claimant’s residual function capacity (“RFC”) is “the most [the claimant] can still do

 9   despite [his or her] limitations.” 20 C.F.R. § 404.1545(a); 20 C.F.R. § 416.945(1); see also

10   Cooper v. Sullivan, 880 F.2d 1152, n.5 (9th Cir. 1989) (“A claimant’s residual functional capacity

11   is what he can still do despite his physical, mental, nonexertional, and other limitations.”). In

12   conducting an RFC assessment, the ALJ must consider the combined effects of an applicant’s

13   medically determinable impairments on the applicant’s ability to perform sustainable work. 42

14   U.S.C. § 423(d)(2)(B); Macri v. Chater, 93 F.3d 540, 545 (9th Cir. 1996). The ALJ must

15   consider all of the relevant medical opinions as well as the combined effects of all of the

16   plaintiff’s impairments, even those that are not “severe.” 20 C.F.R. §§ 404.1545(a); 416.945(a);

17   Celaya v. Halter, 332 F.3d 1177, 1182 (9th Cir. 2003). “[A]n RFC that fails to take into account a

18   claimant’s limitations is defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d

19   685, 690 (9th Cir. 2009). The ALJ must determine a claimant’s limitations on the basis of “all

20   relevant evidence in the record.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir.

21   2006).

22            Here, the ALJ found that Dr. Sunde’s opinion finding plaintiff moderately limited in

23   several respects was supported by the record. (Tr. at 28.) The ALJ’s RFC determination,

24   however, does not account for all of Dr. Sunde’s opined moderate limitations. For example, Dr.

25   Sunde opined that plaintiff’s ability to comply with job rules, safety and attendance was at least

26   moderately impaired. (Id. at 577.) The ALJ’s RFC determination, however, accounts for no

27   impairment in the ability to comply with job rules, safety, or attendance. (Id. at 21.) Likewise,

28   Dr. Sunde found that plaintiff was at least moderately impaired in the ability to interact with
                                                        7
            Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 8 of 16

 1   supervisors. (Id. at 577.) The ALJ’s RFC determination, however, found that plaintiff could

 2   tolerate “frequent interaction” with supervisors. (Id. at 21.)

 3             Moreover, with respect to Dr. Sunde’s opined marked limitations, the ALJ’s supported the

 4   decision to rejecting these opined limitations by finding that plaintiff had received “routine

 5   mental health treatment[.]” (Id. at 28.) No citation or further explanation was provided.

 6   Elsewhere in the opinion the ALJ stated that plaintiff’s treatment “has primarily consisted of

 7   routine non-emergency outpatient visits and psychiatric medications[.]” (Id. at 26.) It is unclear

 8   to the court why treatment consisting of outpatient visits and psychiatric medications would

 9   preclude the presence of any marked limitation, and the ALJ did not attempt to provide any such

10   explanation.

11             The ALJ also criticized Dr. Sunde’s opinion by noting that it “appears to have been

12   primarily made on a one time examination[.]” (Id. at 28.) But the opinions of examining

13   physicians are frequently, if not usually, based on a one-time examination. The final reason

14   offered by the ALJ for rejecting Dr. Sunde’s opined marked limitation was the ALJ’s vague and

15   conclusory assertion that those limitations were “not consistent with all of the mental health

16   evidence as a whole.” (Id.)

17                    To say that medical opinions are not supported by sufficient
                      objective findings or are contrary to the preponderant conclusions
18                    mandated by the objective findings does not achieve the level of
                      specificity our prior cases have required, even when the objective
19                    factors are listed seriatim. The ALJ must do more than offer his
                      conclusions. He must set forth his own interpretations and explain
20                    why they, rather than the doctors’, are correct.
21   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988); see also Tackett v. Apfel, 180 F.3d

22   1094, 1102 (9th Cir. 1999) (“The ALJ must set out in the record his reasoning and the evidentiary

23   support for his interpretation of the medical evidence.”); McAllister v. Sullivan, 888 F.2d 599,

24   602 (9th Cir. 1989) (“Broad and vague” reasons for rejecting the treating physician’s opinion do

25   not suffice).

26             Accordingly, the court finds that the ALJ failed to offer a specific and legitimate, let alone
27   clear and convincing, reason for rejecting Dr. Sunde’s opinion. Plaintiff, therefore, is entitled to

28   ////
                                                          8
           Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 9 of 16

 1   summary judgment on the claim that the ALJ’s treatment of the medical opinion evidence

 2   constituted error.

 3   II.      Plaintiff’s Subjective Testimony

 4            Plaintiff argues that the ALJ’s evaluation of plaintiff’s subjective complaints was

 5   erroneous. (Pl.’s MSJ (ECF No. 13-1) at 32-35.) The Ninth Circuit has summarized the ALJ’s

 6   task with respect to assessing a claimant’s credibility as follows:

 7                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
 8                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
 9                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
10                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
11                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
12                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
13
                     Second, if the claimant meets this first test, and there is no evidence
14                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
15                   convincing reasons for doing so[.]
16   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

17   omitted). “The clear and convincing standard is the most demanding required in Social Security

18   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

19   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

20   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112
21   (9th Cir. 2012).

22            “The ALJ must specifically identify what testimony is credible and what testimony

23   undermines the claimant’s complaints.”7 Valentine v. Commissioner Social Sec. Admin., 574

24

25
     7
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
     clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28
     16-3p) (alterations omitted).
                                                       9
         Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 10 of 16

 1   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 2   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 3   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 4   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 5   record, and testimony from physicians and third parties concerning the nature, severity, and effect

 6   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 7   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 8   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 9   record, the court “may not engage in second-guessing.” Id.

10           Here, the ALJ summarized plaintiff’s testimony as follows:

11                  The claimant stated in a disability report that carpal tunnel in both
                    hands, fibromyalgia, panic attacks, extreme fatigue, exhaustion,
12                  weakness, tennis elbow of the right arm, and asthma limit her ability
                    to work. At the initial administrative hearing the claimant indicated
13                  that her conditions include bilateral carpal tunnel syndrome, asthma,
                    cardiomyopathy, right lateral epicondylitis, lumbar low back
14                  problems, fibromyalgia, and anxiety. She alleged that her back
                    problems, wrist problems, and fibromyalgia have gotten worse since
15                  2012. The claimant further alleged pain/electric shock on her skin
                    and that she is exhausted all of the time. She also reported carpal
16                  tunnel syndrome surgeries have made things worse, as she has she
                    (sic) numbness loss of feeling, and pain. The claimant testified to
17                  having exhaustion, back pain, neck pain, headaches, and lower back
                    pain that radiates to her buttocks and right leg. She can purportedly
18                  sit for five to ten minutes before needing to get up and stretch or lay
                    down. The claimant alleged she can walk for 10 minutes before
19                  needing to rest. She also stated she could stand in line for five
                    minutes and can lift or carry five pounds. With regard to her mental
20                  symptoms, the claimant alleged panic/anxiety attacks. Side effects
                    of her medications purportedly include loss of appetite, weakness,
21                  vomiting, fatigue, loss of water, she cannot.
22   (Tr. at 22.)

23           The ALJ found that plaintiff’s medically determinable impairments could reasonably be

24   expected to cause the symptoms alleged, but that plaintiff’s statements concerning the intensity,

25   persistence, and limiting effects of those symptoms were “not entirely consistent with the medical

26   evidence and other evidence in the record for the reason explained in [the] decision.”8 (Id. at 22.)
27
     8
      “ALJs routinely include this statement in their written findings as an introduction to the ALJ’s
28
     credibility determination” before “identify[ing] what parts of the claimant’s testimony were not
                                                       10
       Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 11 of 16

 1          In support of this finding, the ALJ asserted that plaintiff’s testimony was “not entirely

 2   consistent with and supported by evidence of record,” as plaintiff’s treatment “primarily consisted

 3   of medications and outpatient visits,” and that the “medical evidence of record does not reveal a

 4   significant increase in her symptoms[.]” (Id. at 23.) The ALJ, however, did not explain why

 5   treatment via outpatient visits and medication was inconsistent with any specific aspect of

 6   plaintiff’s testimony. Likewise, the ALJ relied on the fact that at an October 2013 examination,

 7   plaintiff was found to ambulate normally, sit comfortably, get on and off the exam table without a

 8   problem, etc. (Id.) But the ALJ did not explain why a single example from October of 2013, of

 9   plaintiff being able to move normally should discredit the entirety of plaintiff’s subjective

10   testimony. Moreover, there was in fact some evidence of record that revealed a “worsening” of

11   plaintiff’s symptoms. See, e.g., Id. at 617.

12          Additionally, “after a claimant produces objective medical evidence of an underlying

13   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of

14   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart,

15   400 F.3d 676, 680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir.

16   2010) (“Putz need not present objective medical evidence to demonstrate the severity of her

17   fatigue.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject

18   a claim for disability simply because a claimant fails to produce medical evidence supporting the

19   severity of the pain, there would be no reason for an adjudicator to consider anything other than

20   medical findings.”).
21          Another reason offered by the ALJ for rejecting plaintiff’s testimony was that plaintiff’s

22   testimony was “not entirely consistent with her activities of daily living.” (Tr. at 23.) In support

23   of this conclusion, the ALJ noted that although plaintiff “did not engage in substantial gainful

24
     credible and why.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir.
25   2014). “The use of this generic language is not itself reversible error . . . but it inverts the
     responsibility of an ALJ, which is first to determine the medical impairments of a claimant based
26   on the record and the claimant’s credible symptom testimony and only then to determine the
     claimant’s RFC. By rejecting a claimant’s subjective symptoms ‘to the extent they are
27   inconsistent with the above residual functional capacity assessment,’ the agency indicates that it
     is failing properly to incorporate a claimant’s testimony regarding subjective symptoms and pain
28
     into the RFC finding, as it is required to do.” Trevizo, 871 F.3d at 679 n.6.
                                                        11
       Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 12 of 16

 1   activity” plaintiff “worked during the relevant period.” (Id.) That work, however, occurred in

 2   2013, and only amounted to earnings of $3,213.10, an average of “$284.43 per month.” (Id. at

 3   18.) Plaintiff testified this work was “very minimal” in terms of hours worked “and tasks,” due to

 4   plaintiff’s “disabilities.” (Id. at 51.) “The question is not simply . . . the fact of employment or

 5   the extent of her earnings. Rather, the answer turns on whether she was disabled within the

 6   meaning of the Act notwithstanding the fact that she actually did work.” Stark v. Weinberger,

 7   497 F.2d 1092, 1100 (7th Cir. 1974).

 8          The ALJ also supported this conclusion by reliance on plaintiff’s ability to “dress and

 9   bathe herself,” “take care of pets,” “do the laundry, dusting, and other light surface cleaning,” and

10   read, and watch television. (Tr. at 23.) However,

11                  [t]he critical differences between activities of daily living and
                    activities in a full-time job are that a person has more flexibility in
12                  scheduling the former than the latter, can get help from other persons
                    ... and is not held to a minimum standard of performance, as she
13                  would be by an employer. The failure to recognize these differences
                    is a recurrent, and deplorable, feature of opinions by administrative
14                  law judges in social security disability cases.
15   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). In this regard, the Ninth Circuit “has

16   repeatedly asserted that the mere fact that a plaintiff has carried on certain daily activities, such as

17   grocery shopping, driving a car, or limited walking for exercise, does not in any way detract from

18   her credibility as to her overall disability. One does not need to be utterly incapacitated in order

19   to be disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Garrison v.

20   Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (citation omitted) (“[I]mpairments that would
21   unquestionably preclude work and all the pressures of a workplace environment will often be

22   consistent with doing more than merely resting in bed all day.”).

23          With respect to plaintiff’s “alleged panic/anxiety attacks,” the ALJ offered only two

24   reasons for rejecting this testimony. First, the ALJ again relied on plaintiff’s ability to read and

25   watch television, which is erroneous for the reasons discussed above. The ALJ also relied on the

26   ALJ’s observation of plaintiff “throughout the hearing[.]” (Tr. at 23.) However, “[t]he ALJ’s
27   observations of a claimant’s functioning may not form the sole basis for discrediting a person’s

28   testimony.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007); see also Perminter v. Heckler, 765
                                                        12
        Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 13 of 16

 1   F.2d 870, 872 (9th Cir. 1985) (“The ALJ’s reliance on his personal observations . . . at the hearing

 2   has been condemned as ‘sit and squirm’ jurisprudence.”); Gallant v. Heckler, 753 F.2d 1450,

 3   1455 (9th Cir. 1984) (“The fact that a claimant does not exhibit physical manifestations of

 4   prolonged pain at the hearing provides little, if any, support for the ALJ’s ultimate conclusion that

 5   the claimant is not disabled or that his allegations of constant pain are not credible.”).

 6          For the reasons stated above, the court finds that the ALJ failed to offer a clear and

 7   convincing reason for rejecting plaintiff’s testimony. Accordingly, plaintiff is also entitled to

 8   summary judgment on this claim.

 9   III.   RFC

10          Plaintiff next argues that the ALJ’s finding that plaintiff could perform the exertional

11   demands of light work was not supported by substantial evidence. (Pl.’s MSJ (ECF No. 13-1) at

12   30.) As noted above, in determining a plaintiff’s RFC, the ALJ must consider the combined

13   effects of plaintiff’s medically determinable impairments on the ability to perform sustainable

14   work. Macri, 93 F.3d at 545. “[A]n RFC that fails to take into account a claimant’s limitations is

15   defective.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009).

16          Here, because the ALJ erroneously rejected Dr. Sunde’s opinion and plaintiff’s subjective

17   testimony the RFC failed to take into account all of plaintiff’s limitations and was defective.

18   Accordingly, plaintiff is also entitled to summary judgment on this claim.

19   IV.    Step Five Error

20          Plaintiff argues that the ALJ failed to satisfy the burden of establishing that there is work
21   plaintiff can perform because the ALJ’s hypothetical question to the Vocational Expert was

22   incomplete. (Pl.’s MSJ (ECF No. 13-1) at 35-36.)

23          At step five of the sequential evaluation, “the Commissioner has the burden ‘to identify

24   specific jobs existing in substantial numbers in the national economy that a claimant can perform

25   despite his identified limitations.’” Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015) (quoting

26   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)) (alterations omitted). The ALJ can meet
27   her burden by either taking the testimony of a Vocational Expert (“VE”) or by referring to the

28   ////
                                                        13
         Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 14 of 16

 1   grids. See Lounsburry v. Barnhart, 468 F.3d 1111, 1114-15 (9th Cir. 2006). Here, the ALJ relied

 2   on the testimony of a VE. (Tr. at 30, 73-86.)

 3           However, while an ALJ may pose a range of hypothetical questions to a VE based on

 4   alternate interpretations of the evidence, the hypothetical question that ultimately serves as the

 5   basis for the ALJ’s determination, i.e., the hypothetical question that is predicated on the ALJ’s

 6   final residual functional capacity assessment, must account for all of the limitations and

 7   restrictions of the particular claimant. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

 8   (9th Cir. 2009). “If an ALJ’s hypothetical does not reflect all of the claimant’s limitations, then

 9   the expert’s testimony has no evidentiary value to support a finding that the claimant can perform

10   jobs in the national economy.” Id. (citation and quotation marks omitted); see also Taylor v.

11   Commissioner of Social Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011) (“Because neither the

12   hypothetical nor the answer properly set forth all of Taylor’s impairments, the vocational expert’s

13   testimony cannot constitute substantial evidence to support the ALJ’s findings.”).

14           Here, because the ALJ erroneously rejected the opinion of Dr. Sunde and plaintiff’s

15   subjective testimony, the ALJ’s hypothetical question to the VE did not account for the

16   limitations established by that evidence. (Tr. at 81-84.) Accordingly, plaintiff is also entitled to

17   summary judgment on this claim.

18                                             CONCLUSION

19           After having found error, “‘[t]he decision whether to remand a case for additional

20   evidence, or simply to award benefits[,] is within the discretion of the court.’”9 Trevizo, 871 F.3d
21   at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be

22   remanded under the “credit-as-true” rule for an award of benefits where:

23                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
24                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
25

26   9
       In light of the ALJ’s multiple errors and the court’s finding that this matter must be remanded
     for further proceedings, the court finds it unnecessary to reach plaintiff’s remaining claim of
27   error. See Morales v. Berryhill, 239 F.Supp.3d 1211, 1220 (E.D. Cal. 2017) (“In light of the
     remand for payment of benefits required by the resolution of the two claims addressed above, the
28
     court need not address plaintiff’s third claim for relief.”).
                                                        14
        Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 15 of 16

 1                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
 2

 3   Garrison, 759 F.3d at 1020.

 4          Even where all the conditions for the “credit-as-true” rule are met, the court retains

 5   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 6   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

 7   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 8   concludes that further administrative proceedings would serve no useful purpose, it may not

 9   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

10   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

11   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

12          Given the ALJ’s multiple and repeated errors and the length of time plaintiff’s claim has

13   been pending, the court is reluctant to send this matter back to the ALJ for yet another bite at the

14   apple. See, e.g., Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (“Allowing the

15   Commissioner to decide the issue again would create an unfair ‘heads we win; tails, let’s play

16   again’ system of disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th

17   Cir. 2004) (“The Commissioner, having lost this appeal, should not have another opportunity to

18   show that Moisa is not credible any more than Moisa, had he lost, should have an opportunity for

19   remand and further proceedings to establish his credibility.”).

20          Nonetheless, given the ALJ’s multiple errors, the scope of the period at issue and evidence

21   of record, the court cannot say that further administrative proceedings would serve no useful

22   purpose. This matter, therefore, will be remanded for further proceedings.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion for summary judgment (ECF No. 13) is granted;

25          2. Defendant’s cross-motion for summary judgment (ECF No. 16) is denied;

26          3. The Commissioner’s decision is reversed;

27   ////

28   ////
                                                       15
       Case 2:18-cv-02905-DB Document 19 Filed 09/08/20 Page 16 of 16

 1           4. This matter is remanded for further proceedings consistent with this order; and

 2           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

 3
     Dated: September 7, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
23   DB\orders\orders.soc sec\cairns2905.ord

24

25

26
27

28
                                                       16
